DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 31 is/are objected to because of the following informalities: 
Claim 31, line 5, “within thee tubular housing” should be amended as “within the tubular housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17, 19, 21-24, 26-27, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thijs et al. (US 2019/0307964).
Regarding claim 15, Thijs discloses 
A packaging container (1) comprising a tubular housing (2) and a plunger stopper (3) moveable within the tubular housing (see fig. 1 and par. 0043), 
wherein at least a first section of an outer surface of the plunger stopper (distal section of outer surface of 3 wherein the distal/first section comprises the sealing bead 15) is in contact (see fig. 1) with an inner surface of the tubular housing (inner surface of 2), and the first section of the outer surface of the plunger stopper (distal section of outer surface of 3) comprises a silicone-free coating (18 shown in figs. 3, 7, 9, 10. See also par. 0027 for the material of the coating 18) which reduces break loose and/or gliding forces (Examiner notes: the limitation “reduces ... forces” is interpreted as functional limitation. See figs. 3, 7, 9, 10, and pars. 0013, 0027, the material of coating 18 advantageously contributes to the further improvement of plunger’s sliding properties along the inner surface of the cylinder wall), 
wherein the tubular housing (2) comprises glass (see par. 0043).
Regarding claim 16, Thijs discloses 
The packaging container of claim 15, wherein the coating (18 shown in figs. 3, 7, 9, 10) of the plunger stopper (3) comprises at least one compound selected from the group consisting of: PTFE, ETFE, PVF, PVDF, PCTFE, PFA and FEP (see par. 0027).
Regarding claim 17, Thijs discloses 
The packaging container of claim 15, wherein at least a second section of an outer surface of the plunger stopper (tip section 14 of outer surface of 3) comprises the silicone-free coating (18 shown in figs. 3, 7, 9, 10. See also par. 0027 for the material of the coating 18), wherein the second section (14) faces an inner volume of the packaging container (inner volume of 1, see fig. 1).
Regarding claim 19, Thijs discloses 
The packaging container of claim 15, wherein the inner surface of the tubular housing (inner surface of 2) comprises no coating (Examiner notes: Thijs only discloses the plunger 3 with coating 18).
Regarding claim 21, Thijs discloses 
The packaging container of claim 15, wherein the plunger stopper (3) has a cylindrical form (see figs. 3, 7, 9, 10).
Regarding claim 22, Thijs discloses 
The packaging container of claim 15, wherein the plunger stopper (3) has a conical form (see figs. 3, 7, 9, 10 for the conical tip section of 3).
Regarding claim 23, Thijs discloses 
The packaging container of claim 15, wherein the plunger stopper (3, see figs. 3, 7, 9, 10) comprises a recess (12) within a surface (inner surface) of the plunger stopper (3), the surface of the plunger stopper (inner surface of 3) being opposite the inner volume of the packaging container (inner volume of 1) (see fig. 1).
Regarding claim 24, Thijs discloses 
The packaging container of claim 15, wherein the packaging container (1) contains a formulation (medical substance, pars. 0013 and 0057), wherein the formulation comprises one or more pharmaceutically active compounds and/or carriers (medical substance, pars. 0013 and 0057).
Regarding claim 26, Thijs discloses 
The packaging container of claim 15, wherein the packaging container (1) is at least one of a cartridge or a pre-filled syringe (medical syringe, see fig. 1 and par. 0043).
Regarding claim 27, Thijs discloses 
A system (fig. 1) comprising a packaging container (1), and a formulation (medical substance, pars. 0013 and 0057) within the packaging container (1) containing one or more pharmaceutically active compounds and/or carriers (see fig. 1; see pars. 0013 and 0057), the packaging container (1) comprising: 
a tubular housing (2) and a plunger stopper (3) moveable within the tubular housing (see fig. 1 and par. 0043), 
wherein at least a first section of an outer surface of the plunger stopper (distal section of outer surface of 3 wherein the distal/first section comprises the sealing bead 15) is in contact (see fig. 1) with an inner surface of the tubular housing (inner surface of 2), and the first section of the outer surface of the plunger stopper (distal section of outer surface of 3) comprises a silicone-free coating (18 shown in figs. 3, 7, 9, 10. See also par. 0027 for the material of the coating 18) which reduces break loose and/or gliding forces (Examiner notes: the limitation “reduces ... forces” is interpreted as functional limitation. See figs. 3, 7, 9, 10, and pars. 0013, 0027, the material of coating 18 advantageously contributes to the further improvement of plunger’s sliding properties along the inner surface of the cylinder wall), 
wherein the tubular housing (2) comprises glass (see par. 0043).
Regarding claim 29, see the rejection of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijs et al. (US 2019/0307964) in view of Gilbert et al. (US 2014/0243786).
Regarding claim 18, Thijs discloses the packaging container of claim 15, as set forth above, except for wherein at least a part of the inner surface of the tubular housing comprises a silicone coating, wherein the silicone coating is bound to the inner surface of the tubular housing by annealing.
However, Gilbert teaches (par. 0043 and fig. 5) the glass drug cartridges having enhanced lubricity on their interior wall surface, such as by using a silicone (e.g. bonded to the glass surface or coated onto the glass surface).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the inner surface of Thijs’ tubular housing by adding a silicone coating, as taught by Gilbert, for the purpose of enhancing lubricity on the interior wall surface of the tubular housing (par. 0043 of Gilbert).
Examiner notes: claim 18 is treated as product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same of similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2213. The process of binding the silicone coating to the inner surface of the tubular housing does not appear to provide any additional or modified structure to Thijs’ modified packaging container; therefore, Thijs in view of Gilbert meets the claimed limitation of claim 18.
Regarding claim 30, see the rejection of claim 18.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijs et al. (US 2019/0307964) in view of Vogt (US 2019/0201630).
Regarding claim 20, Thijs discloses the packaging container of claim 15, as set forth above, except for wherein at least a part of the inner surface of the tubular housing comprises a silicone-free coating.
However, Vogt teaches (par. 0094) the inner surface of the tubular housing comprising a silicone-free coating.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the inner surface of Thijs’ tubular housing by adding a silicone-free coating, as taught by Vogt, for the purpose of enhancing lubricity on the interior wall surface of the tubular housing (par. 0094 of Vogt)
 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijs et al. (US 2019/0307964) in view of Jean-Charles et al. (US 2018/0021541)
Regarding claim 25, Thijs discloses the packaging container of claim 15, as set forth above, except for wherein the packaging container comprises a seal located at a distal end of the tubular housing, the distal end of the tubular housing being opposite to the plunger stopper, wherein the seal is pierceable by a needle, for discharging a formulation.
However, Jean-Charles teaches (par. 0011 and figs. 1-2) wherein the packaging container (30) comprises a seal (36) located at a distal end of the tubular housing (distal end of 32), the distal end of the tubular housing (distal end of 32) being opposite to the plunger stopper (34), wherein the seal (36) is pierceable by a needle (28), for discharging a formulation (see fig. 3 and par. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the distal end of Thijs’ tubular housing by adding a seal, as taught by Jean-Charles, for the purpose of preventing contamination from entering the tubular housing.
 
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijs et al. (US 2019/0307964) in view of Bengtsson et al. (US 2020/0230325).
Regarding claim 28, Thijs discloses the system of claim 27, as set forth above, except for wherein the formulation contains one or more of the following: human Insulin, or a human insulin analogue or one of its derivatives, wherein the insulin analogue is Gly(A21), Arg(B31), Arg(B32) human insulin, Lys(B3), Glu(B29) human insulin, Lys(B28), Pro(B29) human insulin, Asp(B28) human insulin, Ala(B26) human insulin, Des(B28- B30) human insulin, Des(B27) human insulin, Des(B30) human insulin, or human insulin, wherein proline in position B28 is replaced by Asp, Lys, Leu, Val or Ala and wherein in position B29 Lys may be replaced by Pro, and wherein Insulin derivatives include B29-N-myristoyl- des(B30) human insulin; B29-N-palmitoyl-des(B30) human insulin; B29-N-myristoyl human insulin; B29-N-palmitoyl human insulin; B28-N-myristoyl LysB28ProB29 human insulin; B28- N-palmitoyl-LysB28ProB29 human insulin; B30-N-myristoyl-ThrB29LysB30 human insulin; B30-N-palmitoyl- ThrB29LysB30 human insulin; B29-N-(N-palmitoyl-Y-glutamyl)-des(B30) human insulin; B29-N-(N-lithocholyl-Y-glutamyl)-des(B30) human insulin; B29-N-(w- carboxyheptadecanoyl)-des(B30) human insulin and B29-N-(o-carboxyhepta'decanoyl) human insulin; Lysozyme, Factor VIII, (3-lactoglobulin (drug carrier), recombinant human growth hormone, albutropin, darbepoetin alfa, keratinocyte growth factor 2 (KGF-2), -casein, Ribonuclease A, bovine serum albumin (drug carrier), concanavalin A, bevacizumab, ranibizumab, albinterferon a2b, abatacept, adalimumab, monomeric anti-streptavidin IgGI, any immunoglobulin, GLP-1-Agonist.
However, Bengtsson teaches a drug delivery device comprising a glass cartridge (fig. 3a and par. 0088) wherein the glass cartridge contains human insulin to treat diabetes (pars. 0002 and 0058).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Thijs’ packaging container such that the container contains human insulin, as taught by Bengtsson, for the purpose of treating diabetes (par. 0002 of Bengtsson).

Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2020/0230325) in view of Thijs et al. (US 2019/0307964).
Regarding claim 31, Bengtsson discloses 
A drug delivery device (100, fig. 1) comprising: 
a container holder (110, fig. 2); 
a packaging container (210, fig. 3a) secured in the container holder (110, see fig. 5), the packaging container (210) comprising: 
a tubular housing (tubular housing of 210, fig. 3a) and a plunger stopper (250, fig. 3a) moveable within the tubular housing (see fig. 3a), wherein at least a first section of an outer surface of the plunger stopper (distal section of outer surface of 250) is in contact (see fig. 3a) with an inner surface of the tubular housing (inner surface of tubular housing of 210), wherein the tubular housing (tubular housing of 210) comprises glass (see par. 0088), and 
a formulation (insulin, pars. 0002 and 0058) within the packaging container (210) containing one or more pharmaceutically active compounds and/or carriers (insulin, pars. 0002 and 0058).

Bengtsson is silent about the first section of the outer surface of the plunger stopper comprising a silicone-free coating which reduces break loose and/or gliding forces.
However, Thijs teaches a packaging container (1) comprising a tubular housing (2) and a plunger stopper (3) moveable within the tubular housing (see fig. 1 and par. 0043) wherein at least a first section of an outer surface of the plunger stopper (distal section of outer surface of 3 wherein the distal/first section comprises the sealing bead 15) is in contact (see fig. 1) with an inner surface of the tubular housing (inner surface of 2), and the first section of the outer surface of the plunger stopper (distal section of outer surface of 3) comprises a silicone-free coating (18 shown in figs. 3, 7, 9, 10. See also par. 0027 for the material of the coating 18) which reduces break loose and/or gliding forces (Examiner notes: the limitation “reduces ... forces” is interpreted as functional limitation. See figs. 3, 7, 9, 10, and pars. 0013, 0027, the material of coating 18 advantageously contributes to the further improvement of plunger’s sliding properties along the inner surface of the cylinder wall) and wherein the tubular housing (2) comprises glass (see par. 0043).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bengtsson’s plunger stopper by adding a silicone-free coating, as taught by Thijs, for the purpose of covering the front side of the plunger stopper to seal the front side from the medical substance so that no direct contact takes place between the actual plunger stopper material and the medical substance (par. 0057 of Thijs) to prevent chemical reaction between the actual plunger stopper material and the medical substance within the container.
Regarding claim 32, Bengtsson in view of Thijs discloses the drug delivery device of claim 31
Bengtsson further discloses an expelling mechanism (125, fig. 2) configured to displace the plunger stopper (250) in order to expel the formulation (insulin, pars. 0002 and 0058) from the packaging container (210) (see par. 0083).
Regarding claim 33, Bengtsson in view of Thijs discloses the drug delivery device of claim 31
Thijs further teaches wherein at least a second section of an outer surface of the plunger stopper (tip section 14 of outer surface of 3) comprises the silicone-free coating (18 shown in figs. 3, 7, 9, 10. See also par. 0027 for the material of the coating 18), wherein the second section (14) faces an inner volume of the packaging container (inner volume of 1, see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bengtsson’s plunger stopper by adding a silicone-free coating, as taught by Thijs, for the purpose of covering the front side of the plunger stopper to seal the front side from the medical substance so that no direct contact takes place between the actual plunger stopper material and the medical substance (par. 0057 of Thijs) to prevent chemical reaction between the actual plunger stopper material and the medical substance within the container.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2020/0230325) in view of Thijs et al. (US 2019/0307964) in further view of Gilbert et al. (US 2014/0243786).
Regarding claim 34, Bengtsson in view of Thijs discloses the packaging container of claim 31, as set forth above, except for wherein at least a part of the inner surface of the tubular housing comprises a silicone coating, wherein the silicone coating is bound to the inner surface of the tubular housing by annealing.
However, Gilbert teaches (par. 0043 and fig. 5) the glass drug cartridges having enhanced lubricity on their interior wall surface, such as by using a silicone (e.g. bonded to the glass surface or coated onto the glass surface).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the inner surface of Bengtsson’s tubular housing by adding a silicone coating, as taught by Gilbert, for the purpose of enhancing lubricity on the interior wall surface of the tubular housing (par. 0043 of Gilbert).

Examiner notes: claim 18 is treated as product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same of similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2213. The process of binding the silicone coating to the inner surface of the tubular housing does not appear to provide any additional or modified structure to Thijs’ modified packaging container; therefore, Bengtsson in view of Thijs and Gilbert meets the claimed limitation of claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783